


EXHIBIT 10.1

 
 
DEFERRAL AGREEMENT (MSNs 19002 and 19003)
 
THIS DEFERRAL AGREEMENT (MSNs 19002 and 19003) is dated as of June 23, 2020
(this “Agreement”) among ACY SN 19002 LIMITED (the “19002 Borrower”), ACY SN
19003 LIMITED (the “19003 Borrower”) and ACY E-175 LLC (the “E175 Borrower” and,
together with the 19002 Borrower and the 19003 Borrower, each individually, a
“Borrower” and, collectively, the “Borrowers”), each of the participants that is
a signatory hereto identified under the caption “PARTICIPANTS” on the signature
pages hereto (individually, a “Participant” and, collectively, the
“Participants”), NORDDEUTSCHE LANDESBANK GIROZENTRALE, as swap counterparty (the
“Swap Counterparty”), NORDDEUTSCHE LANDESBANK GIROZENTRALE, NEW YORK BRANCH, as
agent (the “Agent”) and WILMINGTON TRUST COMPANY, as security trustee (the
“Security Trustee”).
 
WHEREAS, the Borrowers, the Participants, the Swap Counterparty, the Agent and
the Security Trustee have entered into that certain Credit Agreement dated as of
February 7, 2019 (as amended, modified or supplemented from time to time, the
“Credit Agreement”);
 
WHEREAS, the Borrowers, the other mortgagors from time to time party thereto,
and the Security Trustee have entered into that certain Security Agreement dated
as of February 7, 2019 (as amended, modified or supplemented from time to time,
the “Security Agreement”); and
 
WHEREAS, the parties hereto desire to supplement the Credit Agreement and the
Security Agreement in certain respects.
 
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree that notwithstanding any other
provision in the Facility Agreements to the contrary:
 
Section 1. Definitions.
 
Except as otherwise defined in this Agreement, the capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement and the
Security Agreement.
 
Section 2. Deferral.
 
(a) Notwithstanding anything to the contrary set forth in the Credit Agreement,
the Security Agreement or the other Loan Operative Documents, in connection with
each Loan with respect to an Air Nostrum Aircraft, the parties hereto agree
that:
 
(i)           with retroactive effect to and as of the Payment Date in March
2020 (the “March Payment Date”), an amount equal to 100% of the installment of
Original Amount for such Loan payable by the 19002 Borrower or the 19003
Borrower, as the case may be, on the March Payment Date (the “March Deferred
Amount”) shall be capitalized and form part of the principal amount of such
Loan, which March Deferred Amount (together with interest which shall accrue
thereon at the Past Due Rate) shall be repaid in full by the 19002 Borrower or
the 19003 Borrower, as the case may be, on or prior to September 24, 2020;
 
(ii)           an amount equal to 100% of the installment of Original Amount for
such Loan payable by the 19002 Borrower or the 19003 Borrower, as the case may
be, on the Payment Date in June 2020 (the “June Deferred Amount” and, together
with the March Deferred Amount, the “Deferred Amounts”) shall be capitalized and
form part of the principal amount of such Loan, which June Deferred Amount
(together with interest which shall accrue thereon at the Past Due Rate) shall
be repaid in full by the 19002 Borrower or the 19003 Borrower, as the case may
be, on or prior to September 24, 2020; and
 
(iii)           an amount equal to 100% of the sum of (A) all accrued and unpaid
interest on such Loan and (B) all Swap Obligations due to the Swap Counterparty
under the Swap Agreement in respect of such Loan, in each case payable by the
19002 Borrower or the 19003 Borrower, as the case may be, on the Payment Date in
June 2020 shall be paid to the Security Trustee for distribution to the
Participants and the Swap Counterparty on a pro rata basis from amounts on
deposit in the Collateral Account for such Loan;
 
provided that, except as explicitly waived or deferred in writing by the
Participants and the Swap Counterparty, no other Event of Default has occurred
and is continuing under the Credit Agreement during the period commencing on the
March Payment Date and terminating on September 24, 2020 (the “Deferral
Period”).
 
(b) Notwithstanding the foregoing, if an Event of Default occurs during the
Deferral Period under the Credit Agreement, including as a result of the failure
to make payments in accordance with Section 2(a), the deferral constituted by
this Agreement shall immediately cease and the Agent may demand the full amounts
due and payable in accordance with the Credit Agreement and the Security
Agreement, including the then outstanding Deferred Amounts under the Credit
Agreement, together with accrued interest thereon at the Past Due Rate from the
Payment Date under the Credit Agreement upon which any such amount would
otherwise have been payable but for this Agreement.
 
Section 3. Representations and Warranties. Each Borrower hereby represents to
each other party hereto on the date hereof that the representations and
warranties of such Borrower set forth in Section 4.1(a)-(g) of the Credit
Agreement are true and correct in all material respects on and as of the date
hereof, or, as to any such representation or warranty that refers to a specific
date, as of such specific date.
 
Section 4. Governing Law; Miscellaneous.
 
(a) This Agreement shall in all respects be governed by, and construed in
accordance with, the law of the State of New York, United States of America
without reference to principles of conflicts of law other than Section 5-1401
and Section 5-1402 of the New York General Obligations Law.
 
(b) This Agreement is a limited conditional agreement and shall not be construed
as a course of dealing or waiver of any other previous, current or future
obligation or covenant and shall not limit any person’s rights, powers or
privileges under the Credit Agreement, the Security Agreement and the other
Operative Documents, or preclude any exercise thereof or the exercise of any
other right, power or privilege (all such rights, powers and privileges being
hereby reserved).
 
(c) Except as supplemented by this Agreement, each party hereto agrees and
acknowledges that each of the Credit Agreement and the Security Agreement shall
continue and remain in full force and effect in all respects and each of the
parties hereby confirms and ratifies its obligations under each of the Credit
Agreement and the Security Agreement.
 
(d) This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument, and any of the
parties hereto may execute this Agreement by signing any such counterpart.
 
(e) The Borrowers agree that they shall be responsible for all costs and
expenses incurred by the Lenders, the Agent and the Security Trustee in
connection with this Agreement (including, without limitation, any reasonable
fees and expenses of Vedder Price P.C., counsel to the Participants) pursuant to
Section 7.11 of the Credit Agreement.
 
(f) By its signature below, each Participant and the Swap Counterparty hereby
instructs the Agent and the Security Trustee to execute and deliver this
Agreement.
 
(g) Each Party hereby confirms that this Agreement shall be a “ Loan Operative
Document” for all purposes of the Credit Agreement and the other Loan Operative
Documents.
 
 
[Signature pages follow.]
 
 
 
 
 
 




[Deferral Agreement (MSNs 19002 and 19003)]
 
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto by their duly authorized officer or representative as of the date
set forth above.
 
 
ACY SN 19002 LIMITED,as a Borrower
By: /s/ Barry Norman Fredirick Mills

Name: Barry Norman Fredirick Mills
Title: Director

 

 
ACY SN 19003 Limited,as a Borrower
By: /s/ Barry Norman Fredirick Mills
Name: Barry Norman Fredirick Mills
Title: Director

 
 
ACY E-175 LLC,as a Borrower
By: AeroCentury Corp.,
its Manager
    By: /s/ Frank Pegueros   

    Name: Frank Pegueros   

    Title: SVP Operations

 
 
 
 
PARTICIPANTS
 
NORDDEUTSCHE LANDESBANK GIROZENTRALE, NEW YORK BRANCH, as a Participant

By:      /s/ Claudia Ziemer    
                                                           
Name: Claudia Ziemer

Title:    Senior Director

 
By:       /s/ Andreas Trunk        
                                                    

Name:   Andreas Trunk

Title:     Senior Director
 
 
NORDDEUTSCHE LANDESBANK GIROZENTRALE, as Swap Counterparty
 
By:      /s/ Sascha Lotze
                                                       

Name:  Dr.  Sascha Lotze      

Title:    Senior Legal Counsel Authorized Signatory

 
By:        /s/ Carsten Meinecke
                                                  

Name:   Carsten Meinecke

Title:      Senior Legal Counsel Authorized Signatory

 

 
 
 
NORDDEUTSCHE LANDESBANK GIROZENTRALE, NEW YORK BRANCH, as Agent
 
By:     /s/ Claudia
Ziemer                                                         
            Name:  Claudia Ziemer

Title:    Senior Director

 
By:      /s/ Andreas Trunk
                                                         

Name:  Andreas Trunk

Title:    Senior Director
 

